Citation Nr: 0020721	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  99-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.  

This appeal arises from an October 1998 rating decision of 
the Providence, Rhode Island, Regional Office (RO) which 
denied service connection for hearing loss.  The notice of 
disagreement was received in November 1998.  The statement of 
the case was issued in February 1999, and the veteran's 
substantive appeal was received in April 1999.  The veteran 
was afforded a personal hearing before a Decision Review 
Officer at the RO in October 1999.

In July 2000, the veteran filed, directly with the Board, an 
operative report that had not been previously considered by 
the RO.  However, in an attached statement, the veteran 
waived initial review of the additional evidence by the RO, 
as well as the issuance of a supplemental statement of the 
case.  Therefore, pursuant to 38 C.F.R. § 20.1304(c) (1999), 
that evidence need not be considered by the RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  A statement from J.P. Bellino, M.D., dated in May 1999, 
indicated that the veteran's hearing loss appeared to be 
related to noise exposures, and that his in-service noise 
exposure had been worse.

3.  On a VA audiology examination in December 1999, an 
examiner commented that the veteran's mixed hearing loss is 
consistent with middle ear pathology bilaterally, which the 
examiner considered "not consistent with noise exposure."

4.  The preponderance of the evidence is against the 
veteran's claim that his current hearing loss was incurred 
during service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by military 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that his ears 
and eardrums were normal.  His hearing on whispered and 
spoken voice was 15/15 bilaterally.  On an audiological 
evaluation conducted in October 1967 for initial submarine 
training, pure tone thresholds, in decibels, were as follows 
(based on conversion from ASA standards to ISO-ANSI 
standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
X
15
LEFT
30
20
20
X
15

On a Report of Medical Examination pending service discharge, 
the veteran's ears and eardrums were found to be normal.  His 
hearing on whispered and spoken voice was 15/15 bilaterally.  
The service medical records contain no findings with regard 
to complaints, treatment, or diagnosis of hearing loss.

Between 1965 and 1996, the veteran filed numerous claims for 
service connection and increased evaluations.  In conjunction 
with those claims, reports of VA medical examinations and 
clinical records were associated with the claims folder.  
Significantly, reports of VA general medical examinations 
conducted in December 1965 and March 1967 indicated that the 
veteran did not have any hearing loss.  Treatment records 
from the Providence VA Medical Center (VAMC), the Roger 
Williams General Hospital, Metrowest Cardiology, N.P. Bruno, 
M.D., and the Fogarty Memorial Hospital showed that the 
veteran received evaluations and treatment for, but not 
limited to, a heart condition, a skin problem, and a 
psychiatric disorder.  There were no findings pertaining to 
hearing loss.

The veteran filed a claim for service connection for hearing 
loss in December 1997.  In support thereof, he submitted a 
September 1997 treatment record from the Providence VAMC.  
The veteran was seen for an evaluation of his hearing.  The 
assessment was moderately severe conductive hearing loss of 
the left ear and mild high frequency loss of the right ear.

By a rating action dated in October 1998, service connection 
for hearing loss was denied.  The RO found there was no 
evidence that the veteran had hearing loss in service.  
Moreover, it was noted that evidence demonstrating hearing 
loss was not shown until "some 32 years" after service 
discharge.  The RO further determined there was no medical 
evidence establishing an etiological relationship between the 
veteran's military service and his hearing loss.

Medical records from J.P. Bellino, M.D., dated in May 1999, 
show that the veteran was seen for complaint of left ear 
hearing loss.  The veteran stated he had a long standing 
history of hearing loss, and that he had worn a hearing aid 
in his left ear since 1998.  The veteran said he believed 
that noise exposure in a work environment during the 
"Vietnam cruise" was responsible for his hearing loss.  
Noting that he served as a police officer post-service, he 
reported wearing earplugs whenever he had to fire his weapon.  
On physical examination, the veteran's ear canals were 
patent, and his tympanic membranes were normal.  An audiogram 
in a soundproof field revealed a bilateral neurosensory loss, 
which was mild on the right and moderate on the left.  An 
auditory brain response was performed and not helpful in 
delineating whether the loss on the left was purely 
neurosensory or whether there was a conductive component.  
Dr. Bellino concluded that the veteran's hearing loss 
"appears to be related to noise exposure and of the 2 
exposures, the military was far worse."

The veteran was afforded a personal hearing before a Decision 
Review Officer at the RO in October 1999.  He stated that he 
served as a radio systems operator during his four years of 
active service.  In this regard, he said he was routinely 
exposed to the noises of the communications center.  He 
indicated that these noises included listening to Morse Code 
with earphones, Teletype machines that were constantly 
operating, broadcast equipment, and lithograph machines.  The 
veteran maintained that the combined noise damaged his 
hearing.  He did not believe that his post-service duties as 
a police officer affected his hearing, because the only noise 
exposure he would have had would have come from the yearly 
tests at the pistol firing range.  In that regard, he 
asserted that he always wore hearing protection on those 
occasions.  He acknowledged that he did not seek medical 
attention for his hearing loss until many years after his 
service discharge.  However, he stated that his ex-wife had 
complained of his propensity of listening to the television 
too loud for the past 10 to 15 years.  He also argued that he 
probably ignored the initial signs of his hearing loss when 
he was discharged from service, due to his youth.

In December 1999, the veteran was afforded a VA audiological 
examination.  He gave a history of military noise exposure 
while serving as a radioman.   He said his hearing loss had 
grown progressively worse since that time.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
25
55
LEFT
60
60
50
55
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Tympanometry revealed negative middle ear pressure and normal 
tympanic membrane mobility in the right ear and flat tracing 
in the left ear, consistent with mixed hearing loss.  The 
diagnoses were moderately severe high frequency conductive 
hearing loss in the right ear and moderately severe mixed 
hearing loss in the left ear.  The examiner stated that he 
was unable to "make a definitive opinion" as to whether the 
hearing loss was as least likely as not due to the veteran's 
active naval service.  However, the examiner noted that the 
veteran suffered from a bilateral mixed hearing loss that was 
consistent with middle ear pathology, which was "not 
consistent with noise exposure."  The examiner indicated he 
had reviewed the veteran's claims folder.  

Service connection for hearing loss was denied in February 
2000.  The RO held that the treatment records from Dr. 
Bellino were sufficient to make the veteran's claim well 
grounded.  However, finding there was no evidence of hearing 
loss until many years post-service, and that a VA examiner 
had stated that the veteran's type of hearing loss was not 
consistent with noise exposure, the RO found that evidence to 
support a grant of service connection had not been furnished.  
A supplemental statement of the case was mailed to the 
veteran that same month.

In July 2000, the veteran submitted a copy of an operative 
report from the Providence VA Outpatient Center.  The veteran 
was admitted to that facility in June 2000, due to having 
persistent middle ear fluid associated with hearing loss in 
his left ear.  The diagnosis was otitis media of the left ear 
with effusion.  A myringotomy with insertion of ventilating 
bobbin was performed.  The veteran's hearing was noted to 
have improved.  There were no findings pertaining to his 
active military service and/or noise exposure.

II.  Analysis

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  The record shows that the veteran has 
a current diagnosis of bilateral hearing loss.  Further, for 
purposes of establishing a well-grounded claim, the veteran's 
allegation of having in-service noise exposure must be 
accepted as true.  See King v. Brown, 5 Vet.App. 19 (1993).  
Finally, the veteran has submitted evidence that suggests 
that there is an etiological relationship between his hearing 
loss and his military service.  In other words, the three 
elements for establishing a well-grounded claim for service 
connection have been satisfied.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war, and sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

On review of the record in this case, the Board notes a 
conflict of evidence regarding whether the veteran's hearing 
loss is etiologically related to acoustic trauma sustained 
during his military service.  On the one hand, Dr. Bellino 
opined that the veteran's "long history of" hearing loss 
appeared to be related to noise exposure, and that his in-
service noise exposure would have been worse than that he had 
experienced post-service.  It does not appear, however, that 
that physician had first reviewed the veteran's service 
medical records or his claims folder.  Rather, the conclusion 
appears to have been based solely upon the history given to 
him by the veteran.  The physician indicated that the veteran 
told him that his hearing loss was the result of noise 
exposure in a work environment during the Vietnam cruise.  It 
is unclear what the physician meant by "Vietnam cruise."  
There is no evidence that the veteran served in Vietnam or 
was exposed to any type of combat-related acoustic trauma.  
Further, there is no indication as to whether the veteran 
explained the nature of his alleged in-service noise exposure 
(i.e., serving as a radioman). 

The reports of VA examinations conducted in 1965 and 1967 
fail to show that the veteran was experiencing any type of 
hearing loss at those times.  Moreover, while the veteran 
reported that he had some hearing loss at the time of his 
service discharge, that assertion is at odds with his service 
discharge examination and his VA examinations.  Further, 
post-service clinical records fail to document any 
complaints, treatment, and/or diagnosis of hearing loss until 
many years after his service separation.  The veteran 
testified that his hearing loss was not appreciably 
noticeable until the 1980s.  Thus, Dr. Bellino's opinion is 
of limited value, given that it was based upon information 
provided by the veteran which is not confirmed by 
contemporaneously prepared evidence.

The VA audiologist, on the other hand, rendered an opinion 
based on a review of the veteran's service medical records, 
together with other evidence in the claims folder.  The 
examiner stated that he was unable to render a definitive 
opinion as to whether it was at least as likely as not that 
the veteran's hearing loss was caused by his military 
service.  Moreover, the examiner was of the opinion that the 
configuration of the veteran's hearing loss was not 
consistent with noise exposure.  He indicated that the 
veteran suffered from a bilateral mixed hearing loss which 
was consistent with a middle ear pathology.  Further, the 
June 2000 operative report from the Providence VAOC indicated 
that the veteran's persistent middle ear fluid was causing 
hearing loss in the left ear.

The Board must now analyze the credibility and probative 
value of the aforementioned evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for our rejection of any material 
evidence favorable to the veteran.  See Eddy v. Brown, 9 
Vet.App. 52 (1996).  Here, the Board finds that the probative 
value of the December 1999 audiological examination clearly 
outweighs the findings contained in the treatment records 
that were received from Dr. Bellino.  The report was prepared 
by a physician who had the benefit of reviewing the entire 
evidentiary record.  That degree of longitudinal perspective 
and knowledge lends great support to the resultant medical 
opinion.  Moreover, as previously noted, there is no credible 
medical evidence documenting hearing loss until many years 
post-service.  Conversely, the opinion that the veteran's 
hearing loss was the result of in-service noise exposure has 
a greatly diminished probative value because it does not 
appear to be supported by any objective and credible medical 
authority.  There is also no evidence that Dr. Bellino had 
the benefit of reviewing the entire medical record prior to 
making his finding.  The value of Dr. Bellino's opinion is 
further diminished by the findings of the June 2000 operative 
report, which indicated that the veteran's left ear hearing 
loss was associated with otitis media.

Accordingly, the Board finds that the December 1999 opinion 
from the audiological examiner (along with the medical 
history demonstrated in the record) clearly outweighs the 
observation made Dr. Bellino.  The U.S. Court of Appeals for 
Veterans Claims has held that greater weight may be placed on 
one physician's opinion over another, depending upon factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they have reviewed prior clinical 
records and other evidence.  See Gabrielson v. Brown, 7 
Vet.App. 36, 40 (1994).


ORDER

Entitlement to service connection for hearing loss is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

